Case: 11-30958     Document: 00511834717         Page: 1     Date Filed: 04/25/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           April 25, 2012

                                     No. 11-30958                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



ALONZO CELESTINE,

                                                  Plaintiff-Appellant
v.

TRANSWOOD, INC.,

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                      USDC No. 3:10-cv-00771-SRD-KWR


Before KING, JOLLY and GRAVES, Circuit Judges.
PER CURIAM:*
        Alonzo Celestine appeals the district court’s dismissal of his complaint for
lack of subject matter jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1). The
district court found that Celestine’s complaint did not meet the requisite $75,000
jurisdictional amount required by 28 U.S.C. § 1332. We affirm the judgment of
the district court.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Case: 11-30958   Document: 00511834717      Page: 2    Date Filed: 04/25/2012



                                   No. 11-30958

                         Facts and Procedural History
        Celestine began work with TransWood, Inc. as an independent contractor
prior to 2008. In September 2009, Celestine leased a truck from TransWood,
which paid Celestine to obtain a transponder – a GeauxPass for Louisiana’s
statewide toll system. A GeauxPass is an electronic transponder connected to
a prepaid account which allows the user to use tollways without stopping to pay
the toll on roads such as the LA 1 Expressway, the Crescent City Connection,
and toll roads to Grand Isle or Port Fourchon.
        After TransWood paid for the transponder, TransWood and Celestine
arranged to evenly divide the costs of any tolls.          On December 17, 2009,
Celestine ended his independent contractor relationship with TransWood.
Celestine returned the TransWood truck with the GeauxPass inside. TransWood
attempted to reassign the GeauxPass to another TransWood driver. During the
transfer process, TransWood signed Celestine’s name to paperwork in order to
transfer the GeauxPass. Upon being contacted by the GeauxPass system
administrators, Celestine directed the administrators to leave the GeauxPass in
his name. Celestine then contacted TransWood, and TransWood returned the
GeauxPass to him.
        Celestine filed his complaint in federal district court against TransWood.
Celestine claimed damages for identity theft as a result of the attempted
transfer of the GeauxPass and alleged falsification of two driver daily logs.
TransWood filed a motion to dismiss for lack of subject matter jurisdiction
because Celestine could not satisfy the jurisdictional amount-in-controversy.
The district court granted TransWood’s motion to dismiss. Celestine appealed.
                                     Analysis
A.      Standard of Review
        This court reviews the district court’s dismissal for lack of subject matter
jurisdiction de novo. LeClerc v. Webb, 419 F.3d 405, 413 (5th Cir. 2005). Federal

                                          2
     Case: 11-30958   Document: 00511834717      Page: 3   Date Filed: 04/25/2012



                                   No. 11-30958

courts have limited jurisdiction, and therefore, the power to adjudicate claims
only when jurisdiction is conferred by statute and the constitution. Kokkonen
v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994); Stockman v. Fed. Election
Comm’n, 138 F.3d 144, 151 (5th Cir. 1998). A federal court properly dismisses
a case for lack of subject matter jurisdiction when it lacks the statutory or
constitutional power to adjudicate the case. Homebuilders Assn of Miss., Inc. v.
City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998). “The burden of proof for
a Rule 12(b)(1) motion to dismiss is on the party asserting jurisdiction.”
Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001). “Accordingly, the
plaintiff constantly bears the burden of proof that jurisdiction does in fact exist.”
Id. A pleading stating a claim for relief must contain “a short and plain
statement of the grounds for the court’s jurisdiction[.]” Fed. R. Civ. P. 8(a)(1).
B.      Subject Matter Jurisdiction
        1.    Jurisdictional Amount
        Diversity jurisdiction exists when: (1) there is diversity of citizenship
between the parties, and (2) the amount in controversy exceeds $75,000.00. 28
U.S.C. § 1332; In re 1994 Exxon Chemical Fire, 558 F.3d 378, 387 (5th Cir. 2009).
Celestine and TransWood do not dispute diversity of citizenship, so we turn to
the jurisdictional amount in controversy.        The amount in controversy for
jurisdictional purposes is determined by the amount of damages or the value of
the property that is the subject of the action. Hunt v. Wash. State Apple Adver.
Comm’n, 432 U.S. 333, 347 (1977). Where, as here, the plaintiff’s complaint
makes only a conclusory statement concerning jurisdiction and the amount in
controversy is indeterminate, we ask “whether it is ‘facially apparent’ that the
claims exceed the jurisdictional amount.” St. Paul Reinsurance Co., Ltd. v.
Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998).
        Here, Celestine bore the burden of demonstrating that his claim met the
requirements of federal diversity jurisdiction. Celestine did not and cannot

                                         3
   Case: 11-30958   Document: 00511834717      Page: 4   Date Filed: 04/25/2012



                                 No. 11-30958

satisfy that burden.    First, TransWood, not Celestine, paid to obtain the
GeauxPass. Second, the GeauxPass system administrators never transferred
the GeauxPass out of Celestine’s name. Third, the GeauxPass itself, including
prepaid charges, had a value of less than $300. Fourth, TransWood returned the
GeauxPass to Celestine.
      2.    Punitive Damages
      The amount in controversy may include punitive damages if they are
recoverable as a matter of state law. Id. at 1254. “In Louisiana, there is a
general public policy against punitive damages; thus a fundamental tenet of our
law is that punitive or other penalty damages are not allowable unless expressly
authorized by statute.” Romero v. Clarendon Am. Ins. Co., 54 So.3d 789, 791
(La.App. 2010). Celestine’s complaint demanded compensatory and punitive
damages. However, Celestine has not set forth any facts that would justify an
award of such damages in any amount. The amount in controversy remains
unaffected by such a prayer by Celestine, because punitive damages are not
recoverable based on the allegations in Celestine’s complaint.          Although
Celestine prays for emotional distress damages, he does not allege any facts
indicating he actually suffered emotional distress. Additionally, Celestine has
not alleged how Transwood’s alleged forgery on its driver’s daily logs has
damaged him. Celestine’s punitive damages prayer alone cannot help him meet
the required amount in controversy.
      3.    Attorney’s Fees & Costs
      Likewise, Celestine’s prayer for attorney’s fees cannot satisfy the
jurisdictional amount. Attorney’s fees are included in the computation of the
jurisdictional amount only when they are expressly authorized under applicable
state law. Grant v. Chevron Phillips Chem. Co., 309 F.3d 864, 874 (5th Cir.
2002). Celestine, who bears the burden of establishing jurisdiction, does not
identify any state law that entitles him to attorney’s fees here.

                                        4
  Case: 11-30958    Document: 00511834717     Page: 5   Date Filed: 04/25/2012



                                 No. 11-30958

      In sum, Celestine does not allege how he has been damaged. Celestine’s
complaint does not remotely approach the required jurisdictional amount of
greater than $75,000.00.
      While a federal court must of course give due credit to the good faith
      claims of the plaintiff, a court would be remiss in its obligations if it
      accepted every claim of damages at face value, no matter how trivial the
      underlying injury. This is especially so when, after jurisdiction has been
      challenged, a party has failed to specify the factual basis of his claims.
      Jurisdiction is not conferred by the stroke of a lawyer’s pen. When
      challenged, it must be adequately founded in fact.
Diefenthal v. C. A. B., 681 F.2d 1039, 1052 (5th Cir. 1982). Neither Celestine’s
prayer for punitive damages nor his claim for attorney’s fees are sufficient for
inclusion in the computation of the required amount in controversy.
                                 Conclusion
      For the foregoing reasons, this court affirms the district court’s granting
of TransWood’s motion to dismiss.




                                       5